Citation Nr: 0838185	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure and due to tobacco use.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Cleveland, Ohio, which, in pertinent part, denied service 
connection for COPD.  

Following the last Supplemental Statement of the Case issued 
on this claim, the veteran submitted additional evidence on 
claims not currently on appeal.  As such, the evidence is not 
relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).  Some of the evidence did reference the veteran's 
COPD.  In so far as it referenced COPD, the evidence merely 
mentioned the diagnosis.  The evidence is duplicative of 
evidence previously considered by the RO and the case need 
not be remanded for initial consideration by the RO.  See id.  

The veteran testified before the undersigned at a September 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The veteran has submitted a February 2008 statement, 
indicating that he claimed service connection for diabetes 
mellitus, type II, and bronchitis as a result of inservice 
herbicide exposure.  These undeveloped matters are REFERRED 
to the RO for appropriate action.


FINDING OF FACT

The medical evidence does not show that the veteran's COPD 
had its onset in service or is otherwise related to his 
military service.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letter did not provide 
notice of the degree of disability and effective date 
elements of Dingess, supra.  As the Board concludes that 
service connection is not warranted, this error is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran did not receive an examination or opinion in this 
case.  The veteran has alleged that his COPD is due either to 
herbicide exposure or tobacco use.  As will be discussed 
below, the Secretary has made a determination that COPD is 
not at least as likely as not a disorder resulting from 
herbicide exposure.  The veteran's tobacco use theory is 
barred as a matter of law, as will be discussed.  There being 
no alternate theory and the veteran's disability manifesting 
three decades after service, the Board concludes that 
sufficient evidence to decide the case is present.  Given the 
total lack of competent evidence in support of the claim and 
the presence of evidence against, the Board concludes that an 
examination is not warranted on this basis.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that his COPD is the result of either 
herbicide exposure during service or his tobacco use, which 
began during service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The 
veteran's DD214 reflects service in Vietnam.  The veteran is 
presumed to have been exposed to herbicides while in-country.

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  COPD is not on 
this list.  Presumptive service connection is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  That said, the Board finds that service 
connection for COPD based on direct causation is not 
warranted.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran testified before the undersigned that he was 
first diagnosed with COPD in 2004.  There is no evidence to 
the contrary.  The medical evidence of record reflects a 
diagnosis by VA of COPD in August 2005.  Based on this 
evidence, there is no continuity of symptoms to service.  The 
disease did not manifest for decades following his separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  There is no 
medical evidence to show that the veteran's COPD may be 
related to herbicide exposure on a direct basis.  

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  At 
the same time, the Secretary stated that all diseases not on 
the presumptive list are not related to herbicide exposure.  
In light of the Secretary's finding that a causal 
relationship does not exist and the absence of competent 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a relationship 
between the veteran's COPD and inservice herbicide exposure.  
Service connection on a direct basis must be denied.  See 
Hickson, supra.  

The veteran testified to an alternative theory of inservice 
incurrence.  He claims that he began smoking cigarettes 
during service, a habit which continued until he finally quit 
in 1995.  This, he contends, may be the other cause of his 
COPD.  

Effective July 22, 1998, Congress barred service connection 
on the basis that a disease or injury is attributable to the 
use of tobacco products during service, excepting only 
Buerger's disease.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
This provision applies to claims filed after June 9, 1998.  
The veteran filed the instant claim in September 2005.  
Service connection for COPD on this basis is barred as a 
matter of law.  See id.  

In short, there is no medical evidence to show that the 
veteran's COPD is related to inservice herbicide exposure.  
The law does not authorize service connection for COPD on the 
basis of a presumption or as a result of tobacco use.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for COPD, to include as due 
to herbicide exposure and due to tobacco use, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


